       Case
         Case
            1:19-cv-10155-RA-KHP
               1:19-cv-10155-RA Document
                                  Document
                                         31 33Filed
                                                 Filed
                                                    06/05/20
                                                       06/08/20Page
                                                                 Page
                                                                    1 of1 2of 2




June 5, 2020                                                               John Winter
                                                                           Partner
                                                                           (212) 336-2836
                                                                           jwinter@pbwt.com



By ECF

Judge Ronnie Abrams
U.S. District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

               Re:     Bloom et al. v. Emden et al., No. 19-cv-10155

Judge Abrams:

                 The parties jointly write pursuant to the Court’s telephonic conference on May 29,
2020, during which the Court granted Plaintiffs leave to conduct limited discovery on personal
jurisdiction, to provide a proposed schedule for that discovery.

                The parties propose that discovery be completed within 90 days. In terms of
additional briefing, the parties propose that, within two weeks of the cutoff date for jurisdictional
discovery, Plaintiffs may file a supplemental brief in further opposition to the motion to dismiss.
Thereafter, Defendants will have two weeks to file a supplemental brief in support of their
motion to dismiss. Both supplemental briefs shall be subject to the page limits that govern
principal briefs.

                The parties expect discovery to consist of third-party document requests
concerning communications between the Defendants and their agents, and employees of
Christie’s and Sotheby’s auction houses. The parties will stipulate to the authenticity of
documents produced in response to these requests. Any exceptions to this stipulation will be
made as soon as practicable. The parties expect that these document requests can be issued, and
responsive documents produced, within 30 days from the initiation of discovery—which the
parties intend to start next week if this proposal meets with the Court’s approval.

                Plaintiffs then expect to issue interrogatories to the third-party auction houses, and
interrogatories or requests for admission to Defendants and their agents, based on the contents of
the documents produced in response to the document requests. The parties also expect to
negotiate a set of stipulated facts, which may obviate the need to issue interrogatories or requests
for admission to Defendants. The parties expect that these two steps will be completed within 60
days of the initiation of discovery.
           Case
             Case
                1:19-cv-10155-RA-KHP
                   1:19-cv-10155-RA Document
                                      Document
                                             31 33Filed
                                                     Filed
                                                        06/05/20
                                                           06/08/20Page
                                                                     Page
                                                                        2 of2 2of 2



Judge Abrams
June 5, 2020
Page 2

               Depending on the responses to Plaintiffs’ document requests, interrogatories, and
requests for admission, and based on the parties’ stipulated facts, Plaintiffs may seek to take
limited depositions of employees of Christie’s or of Defendants’ agents. Should Plaintiffs seek
such depositions, the parties agree to meet and confer concerning the scope of such depositions,
recognizing that Defendants do not waive attorney-client privilege by agreeing to this step. Any
such depositions would be concluded within 90 days of the initiation of discovery.

               Finally, the parties have conferred with respect to the Court’s inquiry regarding
mediation. Plaintiffs appreciate the Court’s suggestion and are willing to participate in a
mediation conference with the magistrate judge. Defendants do not believe mediation would be
productive at this time.



                    Respectfully submitted,


                    /s/ Nicholas M. O’Donnell                                    /s/ John D. Winter
                    Nicholas M. O’Donnell                                        John D. Winter
                    Counsel for Defendants                                       Counsel for Plaintiffs




The parties' proposed timeline to complete limited jurisdictional discovery, as well as the proposed scope of discovery, is
granted. Accordingly, the parties shall complete limited jurisdictional discovery no later than September 8,
2020. If Plaintiff deems it necessary after completing discovery, it may file a supplemental brief within two weeks
of discovery's completion, with Defendant's supplemental brief, if any, due two weeks after that.


The Court will stay resolution of the motion pending at docket entry 17 until the anticipated discovery is complete and the
parties have filed their supplemental briefs.


In addition, by separate order, the Court will refer this matter to Magistrate Judge Parker for a settlement conference and
discovery, in the event that any disputes arise The parties shall participate in the settlement conference while discovery is
ongoing.


SO ORDERED.


              ____________________________
              Ronnie Abrams, U.S.D.J.
              June 8, 2020
